Citation Nr: 1110740	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  07-09 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran had honorable service from January 1979 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veteran's Affairs (VA) regional office (RO) located in St. Paul, Minnesota that denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder (claimed as a bipolar disorder).

In December 2009, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  The Veteran alleges that his disorder had its onset during his active service between 1979 and 1983.  See DRO Hearing Transcript at 5-8; see also Notice of Disagreement, January 2007.

As noted in the Board's December 2009 remand, the Veteran testified at the August 2007 DRO hearing that he sought mental health treatment in 2006 at the Center for Family Resources, where he reported he was diagnosed with bipolar disorder.  The Board also notes that a March 2007 letter associated with the claims file from Dr. P.K. of the Center for Family Resources reflects that the Veteran presented for treatment in November 2005 , participated in 23 psychotherapy appointments, that his diagnosis was bipolar disorder, that the Veteran provided a history of difficulties in service, and that "there is a possibility" that the Veteran had an underlying mental illness, i.e., bipolar disorder, during service.  In light of the above, the Board's December 2009 remand included a directive to obtain all of the Veteran's private treatment records from the Center for Family Resources relating to the Veteran's claimed psychiatric disorder and to associate them with the claims file.  

The Board acknowledges that, pursuant to the Board's December 2009 remand directive, the RO requested a completed Form 21-4142 from the Veteran, which was received by the RO around February 2010.  The Board also acknowledges that the RO sent requests to the Center for Family Resources twice in April and May 2010, and also sent follow-up letters to the Veteran regarding the outstanding records.  Also, it appears that one of the requests was returned to the RO by the postmaster sometime around June 2010, and that the RO sent an August 2010 letter to the Veteran explaining that the address was incorrect (to which no reply was received).

The mailing address provided by the Veteran on the February 2010 Form 21-4142 was "1121 80th Avenue NE, Spring Lake Park, MN 55432."  The Board notes, however, that the March 2007 letter from Dr. P.K. in the claims file was written on Center for Family Resources letterhead, which reflects a different facility mailing address as well as a web address.  A review by the Board of the facility's website reflects that the address provided by the Veteran continues to be one of the facility's locations, albeit not the main office, which was apparently relocated in 2008 from the address shown on the March 2007 letterhead to 7954 University Ave NE, Fridley, Minnesota 55432.  The Board also notes that according to the website, the facility name was changed in October 2009 from "Central Center for Family Resources" to "The Lee Carlson Center for Mental Health and Well-Being," which might explain why the postmaster returned the RO's request for the records.  In light of the above, the Board finds that another remand is necessary so that a request for the Veteran's outstanding treatment records may be sent to The Lee Carlson Center for Mental Health and Well-Being, formerly known as the Central Center for Family Resources, to the address provided by the Veteran on the February 2010 Form 21-4142 as well as to the main office address shown on the facility's website in Fridley, Minnesota.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding private treatment records from the "The Lee Carlson Center for Mental Health and Well-Being, f.k.a. Central Center for Family Resources" dated from November 2005 to present.  To that end, prepare two Forms 21-4142 for the Veteran's signature - one reflecting the address previously provided by the Veteran, 1121 80th Avenue NE, Spring Lake Park, MN 55432, and the other reflecting the address of 7954 University Ave NE, Fridley, Minnesota 55432.  If the records are found to be unavailable, this should specifically be noted in the claims file.

2.  Then, perform any additional development necessary, and then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


